Exhibit 10.6

 
AMENDED AND RESTATED
SEVERANCE AGREEMENT




This Amended and Restated Severance Agreement (this “Agreement”) is made as of
this 29th day of March 2007 between ROBERT H. RUDMAN (“You” or “Executive”) and
DOLLAR TREE STORES, INC. (“Dollar Tree.” For purposes of this Agreement, “Dollar
Tree” shall be deemed to include any of its direct or indirect subsidiaries.)
This Agreement amends, restates, and supersedes in its entirety that certain
Severance agreement dated June 4, 2003 by and between Executive and Dollar Tree.


In the event Dollar Tree terminates your employment for any reason other than
"cause," death, permanent disability or retirement, you shall be entitled to
receive one year of salary continuation as SEVERANCE. Such salary continuation
will begin the day after your employment separation and continue for twelve (12)
months. Anything herein to the contrary notwithstanding, no SEVERANCE shall be
payable under this Agreement if your employment with Dollar Tree terminates on
or after May 26, 2008.


On the date hereof, Executive and Dollar Tree have also entered into that
certain Retention Agreement by and between Dollar Tree and Executive (“Retention
Agreement”). In the event severance would otherwise be payable under both this
Agreement and Retention Agreement, then (i) the Severance Payment (as defined in
the Retention Agreement) shall be in lieu of any SEVERANCE under this Agreement
and no payments shall be made under this Agreement, and (ii) if any SEVERANCE
has been paid under this Agreement, the Severance Payment under the Retention
Agreement shall be reduced by the amount of any SEVERANCE that may have been
paid under this Agreement.


As a fundamental condition for this SEVERANCE provision, you agree not to
compete with Dollar Tree for one year if SEVERANCE is triggered. Consequently,
during such one year period you will not directly or indirectly operate or
promote within five miles of any Dollar Tree store: 1.) a facility or business
of at least 500 square feet dedicated to a single price point at or below $1.00;
2.) engage in any type of paper, internet or electronic solicitation dedicated
to a single price point at or below $1.00; or 3.) operate any discount variety
store selling more than $100,000 per year dedicated to a single price point at
or below $1.00. In agreeing to this provision, you acknowledge that Dollar Tree
is a growing company that currently operates in 47 or more states.


As a fundamental condition of this SEVERANCE provision, you also agree not to
directly or indirectly influence or attempt to influence any supplier, service
provider or other person or entity with whom Dollar Tree does business to
modify, terminate or change the course of dealing or any written or verbal
agreement that Dollar Tree has with such person or entity or take other action
that would adversely impact Dollar Tree's relationship with its suppliers or
service providers.



--------------------------------------------------------------------------------


As a fundamental condition of the SEVERANCE provision, you also agree not to
directly or indirectly hire or attempt to hire any Dollar Tree employee or to
solicit, induce or attempt to solicit or induce any Dollar Tree employee to
leave his or her job for any reason whatsoever, without the prior written
consent of Dollar Tree. This limitation on hire and solicitation, however, does
not prohibit solicitations for employment by means of general advertisement,
such as newspaper, that is not targeted specifically at Dollar Tree employees.


For SEVERANCE purposes, "cause" shall include: (a) conduct that would constitute
a felony or crime involving moral turpitude; (b) conduct that would tend to
discredit Dollar Tree or be disloyal to Dollar Tree; (c) embezzlement or
misappropriation of funds or property of Dollar Tree; (d) gross or repeated
neglect of duties after having received a warning; (e) failure to promptly
comply with rules, policies or directives of Dollar Tree; or (f) other conduct
that creates a serious threat to the orderly handling of Dollar Tree's affairs.


Any controversy concerning this SEVERANCE provision shall be submitted to
arbitration pursuant to the rules of the American Arbitration Association. The
determination of the arbitrator shall be final and binding and conclusive on all
parties. The cost of the arbitration shall be borne by the party losing the
arbitration.


This SEVERANCE provision is not intended to confer an employment contract of any
nature, either express or implied. It does not change your employment-at-will
status.


 


 








DOLLAR TREE STORES, INC


By: _/s/ Bob Sasser____________________
Bob Sasser,
Chief Executive Officer










_/s/ Robert H. Rudman____________
ROBERT H. RUDMAN,
Executive


Forward to Exhibit 21.1 [ex21_1.htm]
 
Return to Form 10K [form10k.htm]
